Exhibit 10.2

PLACEMENT AGENT AGREEMENT

March 18, 2019

This Placement Agent Agreement (“Agreement”) is made by and between CytoDyn
Inc., a Delaware corporation (the “Company”), and Paulson Investment Company,
LLC, a Delaware limited liability company (the “Placement Agent”), as of the
date first above written. The Company hereby engages the Placement Agent to
assist the Company as its non-exclusive placement agent in arranging an offering
of its equity securities (the “Securities”) which will be subject to a
registration statement (the “Registration Statement”) on Form S-3 previously
declared effective by the United States Securities and Exchange Commission (the
“SEC”), on terms to be determined by the parites hereto (the “Offering”). The
terms of the Offering will be more fully described in the definitive transaction
documents pertaining to the Offering, to be prepared by the Company, with the
assistance of the Placement Agent.

NOW THEREFORE, the parties hereto based on the foregoing and the mutual
covenants set forth below and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, do hereby agree as follows:

1.    Services.

(a)    The Placement Agent shall offer participation in the Offering to its
clients and other persons with whom the Placement Agent or the Company or any of
their respective officers, directors, employees or affiliates has a pre-existing
business relationship and that the Placement Agent reasonably believes are
“accredited investors” as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”). Any such
potential investor in the Offering, including entities controlled by or advised
by the Placement Agent and their respective affiliates, that is first introduced
to the Company by the Placement Agent shall be considered a qualified investor
(collectively, the “Qualified Investors”). A list of Qualified Investors will be
provided to the Company within five (5) business days of the final closing of
the Offering. Additionally, all persons (natural or otherwise) who participate
in the Offering shall be considered Qualified Investors for the purposes of
Section 2 hereof, except for such investors that were not first introduced to
the Company by the Placement Agent (“Company Investors”).

(b)    The Company shall be responsible for (i) the Registration Statement, as
well as the relevant subscription documents or securities purchase agreement
(the “Transaction Documents”), and related investment materials to be used in
connection with the Offering; and the Placement Agent shall be responsible for
(i) organizing, obtaining facilities for, and conducting one or more investor
presentations and (ii) providing other services reasonably related to serving as
the Placement Agent for the Company in connection with the Offering.

(c)    The Company shall (1) make members of management and other employees
available to the Placement Agent as the Placement Agent shall reasonably request
for purposes of satisfying the Placement Agent’s due diligence requirements and
consummating the Offering; (2) make its Chief Executive Officer, Chief Financial
Officer and other key management members available to attend a reasonable number
of investor presentations, as recommended by the Placement Agent; and (3) commit
such time and other resources as are reasonably necessary or appropriate to
support the Placement Agent in its efforts to secure the reasonable and timely
success of the Offering. The Company shall cooperate with the Placement Agent in
connection with, and



--------------------------------------------------------------------------------

shall make available to the Placement Agent such documents and other information
as the Placement Agent shall reasonably request in order to satisfy, its due
diligence requirements, subject to any applicable confidentiality requirements.

(d)    The Placement Agent acknowledges that (i) the Company may determine, in
its sole discretion, whether to accept an offer of subscription to the Offering
by a Qualified Investor and (ii) the Company is not obligated to compensate the
Placement Agent for such offered subscriptions to the Company that the Company
does not accept.

(e)    The Company acknowledges that the Placement Agent may engage one or more
sub-agents (each a “Sub-Agent”), reasonably acceptable to the Company, to assist
the Placement Agent in the placement of the Securities. Each Sub-Agent will be
assigned a portion of the Cash Fee and Equity Compensation (as each is defined
below) otherwise payable to the Placement Agent, in the amounts, and on the
terms set forth in an agreement between the Placement Agent and Sub-Agent and
for which amounts shall be paid to the Sub-Agent by the Placement Agent.

2.    Compensation Payable to the Placement Agent.

(a)    The Company shall, at each closing of the Offering (each a “Closing”), as
compensation for the services provided by the Placement Agent hereunder, pay the
Placement Agent a cash commission equal to 9% of the gross proceeds received by
the Company from Qualified Investors from such closing (the “Cash Fee”).
provided, however, that the Placement Agent shall be paid a Cash Fee of 5% of
the gross proceeds received by the Company with respect to investors in the
Offering who are not introduced by the Placement Agent to the Company, including
the Company’s officers, directors, stockholders of the Company that are not
clients of the Placement Agent and other investors introduced to the Offering by
the Company (the “Company Investors”).

(b)    At the final Closing of an Offering that includes the sale of shares of
the Company’s common stock (including as part of units), the Placement Agent
shall be entitled to receive a warrant to purchase a number of shares of the
Company’s common stock (“PA Warrants”), equal to 9% of the number of shares of
common stock sold in the Offering excluding, for the avoidance of doubt, any
shares underlying warrants sold in the Offering. The Placement Agent shall not
be entitled to receive any PA Warrants in connection with the purchase of the
Company’s common stock in the Offering by Company Investors. The PA Warrants
shall have an exercise price equal to the price of the common stock in the
Offering and will expire on the date that is five (5) years from the date of
issuance of such PA Warrant. The PA Warrants will include a cashless exercise
provision. The Placement Agent may assign PA Warrants to Sub-Agents, or other
designees, so long as such designees are accredited investors and execute such
certificates reasonably requested by the Company to ensure compliance with
applicable securities laws.

3.    Term.

(a)    Unless earlier terminated as set forth herein, this Agreement will
continue in full force and effect for a term expiring on May 31, 2019, unless
extended by the Company and the Placement Agent (the “Term”). Certain provisions
of this Agreement survive the termination of this Agreement as expressly
provided elsewhere herein.

(b)    Prior to the end of the Term, (i) the Company may terminate this
Agreement immediately and without notice in the event of a material breach of
this Agreement by

 

2



--------------------------------------------------------------------------------

the Placement Agent, and (ii) either party may terminate this Agreement upon 3
(three) business days prior written notice to the other party for any reason. In
the event the Company terminates this Agreement, the Placement Agent will be
entitled to all applicable Cash Fees and Equity Compensation provided for in
Section 2 hereof, earned prior to such termination, and, if the Company
terminates this Agreement pursuant to Section 3(b)(ii), the Placement Agent will
also be entitled to its non-accountable expenses of $35,000 as contemplated by
Section 9 hereof.

(c)    In the event that the Company consummates a sale of its securities
(whether debt or equity) to a Qualified Investor within the twelve (12) month
period immediately following the date of termination or expiration of this
Agreement (the “Tail Period”) pursuant to which the Placement Agent would have
been entitled to the compensation set forth in Section 2 of this Agreement had
the sale occurred during the term of this Agreement, then at the closing of each
such investment during the Tail Period, the Company shall pay the Placement
Agent the compensation as set forth in Section 2 hereof (including PA Warrants),
in the amounts equal to the compensation that the Placement Agent would have
earned from such investments had the Company closed on such investments prior to
the termination of this Agreement. For the avoidance of doubt, the Tail Period
and related fees due under Section 2 shall only be applicable to investors who
participate in this offering. This qualification does not supersede Tail Periods
which remain effective from prior Agreements.

4.    Performance. In connection with the performance of its duties under this
Agreement, the Placement Agent agrees as follows:

(a) The Placement Agent shall act in a manner consistent with the instructions
of the Company and comply with all applicable laws, whether foreign or domestic,
of each jurisdiction in which the Placement Agent proposes to carry on the
business contemplated by this Agreement. The Placement Agent shall not take any
action or omit to take any action that would cause the Company to violate any
law or to jeopardize the availability of any applicable exemption from
registration under the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Placement Agent is a member firm in good
standing of the Financial Industry Regulatory Authority, Inc. (“FINRA”) and has
all authority and approvals needed to engage in securities trading and brokerage
activities, as well as providing investment banking and financial advisory
services. The Placement Agent represents, warrants and agrees that it shall at
all times provide its services under this Agreement in compliance with
applicable law.

(b)    The Placement Agent shall, and shall cause all Sub-Agents to, keep a
record of, and when and to whom each Registration Statement is provided.

(c)    The Placement Agent shall only provide the Registration Statement to
potential investors, and shall not make any additional statements that contain
an untrue statement of a material fact or omit to state any fact necessary to
make any statement made by the Placement Agent not misleading in light of the
circumstances in which such statements are made.

(d)    The Placement Agent shall not provide any other information about the
Company to any person or firm that, to the knowledge of the Placement Agent, is
a competitor of the Company or is an officer, director, employee, affiliate or
investor in a competitor of the Company.

(e)    The Placement Agent shall use its best efforts to cause its officers,
directors, employees and affiliates to comply with all of the foregoing
provisions of this Section 4.

 

3



--------------------------------------------------------------------------------

5.    Representations and Warranties of the Parties.

(a)    The Company represents and warrants to the Placement Agent, except as
otherwise set forth in the Company’s filings with the Securities and Exchange
Commission (the “SEC Reports”), as follows:

(i)    On the date of the Registration Statement and at each Closing, the
Registration Statement will comply in all material respects with the disclosure
requirements of Securities Act and will neither contain any untrue statements of
a material fact or omit to state a material fact required to be stated therein
in light of the circumstances under which they are made, or necessary to make
the statements therein not misleading.

(ii)    The financial statements included in the Registration Statement present
fairly in all material respects the financial position of the Company as of the
dates indicated and the results of its operations for the periods specified.

(iii)    The Company has been duly formed and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
power and authority to own, lease and operate its properties and conduct its
business in all material respects as described in the Registration Statement;
and the Company is duly qualified as a foreign entity to transact business and
is in good standing in each jurisdiction in which the conduct of its business
and/or its ownership of property requires such qualification except for such
jurisdictions in which the failure to qualify in the aggregate would not have a
material and adverse effect on the results of operations or financial conditions
of the Company.    

(iv)    Except as disclosed in the Registration Statement or the SEC Reports,
the Company does not have any subsidiaries and does not own any interest in any
other corporation, partnership, joint venture or other entity.

(v)    This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement, enforceable in accordance
with its terms, except as enforceability of any indemnification provision may be
limited under federal securities laws and except as enforceability of such
agreements may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights.

(vi)    On the date of the Registration Statement and at each Closing, the
Company owns good and marketable title to all properties and assets described in
the Registration Statement as owned by it, free and clear of all liens, charges,
encumbrances or restrictions, except such as are described or referred to in the
Registration Statement or are not materially significant or important in
relation to the business of the Company.

(vii)    Except as disclosed in or contemplated by the Registration Statement or
the SEC Reports, the Company is not in violation of its Certificate of
Incorporation or its Bylaws, or in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
material bond, debenture, note or other evidence of indebtedness or in any
material contract, indenture, mortgage, loan agreement, lease, joint venture or
other agreement or instrument to which the Company is a party or by which it or
any of its properties are bound; and the execution and delivery of this
Agreement, the incurrence of the obligations herein set forth and the
consummation of the transactions herein contemplated will not conflict in any
material respect with, or result in a breach of any of the material terms,
conditions or provisions of, or

 

4



--------------------------------------------------------------------------------

constitute a material default under, the Certificate of Incorporation or Bylaws
of the Company, or any material bond, debenture, note or other evidence of
indebtedness or any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties are bound.

(viii)    Except as disclosed in or contemplated by the Registration Statement
or the SEC Reports, there is no material action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, now pending, or,
to the knowledge of the Company, threatened against or affecting the Company,
which might result in any material and adverse change in the condition
(financial or otherwise), business or prospects of the Company.

(ix)    Except as disclosed in or contemplated by the Registration Statement,
each material contract to which the Company is a party is in full force and
effect or has terminated in accordance with its terms or as set forth in the
Registration Statement; and no party to any such contract has given notice of
the cancellation of, or to the knowledge of the Company has the intention to,
cancel any such material contract.

(x)    Except as disclosed in or contemplated by the Registration Statement and
the fees and disbursements payable to the Placement Agent pursuant to this
Agreement, there are no outstanding claims for services either in the nature of
a finder’s fee, brokerage fee or other similar fee with respect to the Offering
for which the Company or the Placement Agent may be responsible.

(b)    The Placement Agent represents and warrants to and covenants with the
Company that:

(i)    The Placement Agent is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and it has all requisite power and authority to enter into this Agreement and to
carry out its obligations hereunder.

(ii)    This Agreement has been duly authorized, executed and delivered by the
Placement Agent and on its behalf and constitutes a valid and legally binding
obligation enforceable against the Placement Agent in accordance with its terms.

(iii)    The execution and delivery of this Agreement, the observance and
performance hereof and the consummation of the transactions contemplated hereby
and by the Registration Statement do not and will not result in any breach of,
or default under, any instrument or agreement by which the Placement Agent is
bound or violate any law or order directed to the Placement Agent of any court
or any federal or state regulatory body or administrative agency having
jurisdiction over the Placement Agent or over its property.

(iv)    The Placement Agent is duly registered as a broker-dealer with the
United States Securities and Exchange Commission (the “SEC”) pursuant to the
Exchange Act, and no proceeding has been initiated to revoke any of such
registrations; the Placement Agent is a member in good standing of FINRA; the
Placement Agent is duly registered as a broker-dealer under the applicable
statutes, if any, in each state in which the Placement Agent proposes to offer
or sell the Securities where such registration is required; the Placement Agent
shall be responsible for payment of compensation owed to any Sub-Agent, if any,
which Sub-Agent, if any, must be a member in good standing of FINRA and
registered in each state where investors identified by such Sub-Agent reside.

 

5



--------------------------------------------------------------------------------

(v)    The Placement Agent shall maintain all broker-dealer registrations,
referred to above in paragraph (iv), throughout the period in which Securities
are offered and sold; the Placement Agent has complied and will comply with all
broker-dealer requirements applicable to this transaction; the Placement Agent
is not in violation of any order of any court or regulatory authority applicable
to it with respect to the sale of the Securities.

(vi)    Neither the Placement Agent nor any of its representatives is authorized
to make any representation on behalf of the Company other than those contained
in the Registration Statement or any additional information expressly provided
by the Company to the Placement Agent for dissemination to potential investors,
nor is the Placement Agent or any of its representatives authorized to act as
the agent or representative of the Company in any capacity, except as expressly
set forth herein.

(vii)    In the event that, on or before any Closing, the Placement Agent
becomes aware of any false statement of a fact or representation in the
Registration Statement, the Placement Agent shall promptly inform the Company of
such false statement of fact.

(viii)    The Placement Agent shall inform the Company of each date on which it
first receives any subscription from prospective investors in each particular
state where the Securities are offered and shall not offer the Securities for
sale in any state in which the offer or sale requires prior notice or clearance
from any state securities commission, bureau or agency thereon, unless the
Company has confirmed that such prior notice or clearance has been made or
obtained.

(ix)    It has not taken, and will not take, any action, directly or indirectly,
that may cause the Offering to fail to be entitled to exemption from applicable
state securities or “blue sky” laws.

6.    Indemnification.

(a)    The Company agrees to indemnify and hold harmless the Placement Agent,
its officers, directors, partners, employees, agents, legal counsel and any of
its affiliates (each, a “Placement Agent’s Indemnified Party”) against any and
all losses, claims, damages, liabilities, joint or several, and expenses
(including all legal or other expenses reasonably incurred by a Placement
Agent’s Indemnified Party) caused by or arising out of any misrepresentation or
untrue statement or alleged misrepresentation or untrue statement of a material
fact contained in the Registration Statement or any other document furnished by
the Company to the Placement Agent for delivery to or review by the Qualified
Investors, or the omission or the alleged omission to state in such documents
furnished to the Qualified Investors a material fact necessary in order to make
the statements therein not misleading in light of the circumstances under which
they were made, to the extent such misstatements or omissions are made in
reliance upon and in conformity with written information furnished by the
Company for use in the documents furnished to the Qualified Investors, including
the Registration Statement (except to the extent such misrepresentations, untrue
statements or omissions are based on information provided to the Company by the
Placement Agent or its affiliates). The Company agrees to reimburse the
Placement Agent’s Indemnified Party for any reasonable expenses (including
reasonable fees and expenses of counsel) incurred as a result of producing
documents, presenting testimony or evidence, or preparing to present testimony
or evidence (based upon time expended by the Placement Agent’s Indemnified Party
at its then current time charges or if such person shall have no established
time charges, then based upon reasonable charges), in connection with any court
or administrative proceeding (including any investigation which may be
preliminary thereto) arising

 

6



--------------------------------------------------------------------------------

out of or relating to the performance by the Placement Agent’s Indemnified Party
of any obligation hereunder and relating to a matter for which the Company must
provide indemnity to or hold harmless such Placement Agent’s Indemnified Party
pursuant to the provisions of this subsection 6(a). In the event the Company
shall be obligated to indemnify a Placement Agent’s Indemnified Party in
connection with any such proceeding, the Company shall be entitled to assume the
defense of such proceeding, with counsel approved by the Placement Agent’s
Indemnified Party (which shall not be unreasonably withheld), upon the delivery
to the Placement Agent’s Indemnified Party of written notice of the Company’s
election to do so.    

(b)    The Placement Agent agrees to indemnify and hold harmless the Company,
its managers, officers, directors, partners, employees, agents, legal counsel
and its affiliates (each, a “Company Indemnified Party”) against any and all
losses, claims, damages and liabilities, joint or several, and expenses
(including all legal or other expenses reasonably incurred by a Company
Indemnified Party) caused by or arising out of any misrepresentation or untrue
statement or alleged misrepresentation or untrue statement of a material fact
made by the Placement Agent or its affiliates to the Qualified Investors, or the
Placement Agent’s omission or the alleged omission to state to the Qualified
Investors a material fact necessary in order to make statements made not
misleading in light of the circumstances under which they were made (except to
the extent such misrepresentations, untrue statements or omissions are based on
information provided to the Placement Agent by the Company, including the
Registration Statement or any other document furnished by the Company to the
Placement Agent for delivery to or review by the Qualified Investors), in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement or other document furnished to the Placement Agent for
delivery to or review by the Qualified Investors, in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent or its affiliates expressly for use therein. The Placement Agent agrees to
reimburse the Company Indemnified Party for any reasonable expenses (including
reasonable fees and expenses of counsel) incurred as a result of producing
documents, presenting testimony or evidence, or preparing to present testimony
or evidence (based upon time expended by the Company Indemnified Party at its
then current time charges or if such person shall have no established time
charges, then based upon reasonable charges), in connection with any court or
administrative proceeding (including any investigation which may be preliminary
thereto) arising out of or relating to the performance by the Company
Indemnified Party of any obligation hereunder and relating to a matter for which
the Company must provide indemnity to or hold harmless such Company Indemnified
Party pursuant to the provisions of this subsection 6(b). The Placement Agent’s
obligations under this Section 6(b) shall be limited to the net amount of Cash
Fees paid or payable by the Company to the Placement Agent and the amount of any
expense reimbursement paid or payable by the Company to the Placement Agent
under Section 9 of this Agreement, other than in the case of fraud, intentional
misrepresentation or willful breach. In the event the Placement Agent shall be
obligated to indemnify a Company Indemnified Party in connection with any such
proceeding, the Placement Agent shall be entitled to assume the defense of such
proceeding, with counsel approved by the Company Indemnified Party (which shall
not be unreasonably withheld), upon the delivery to the Company Indemnified
Party of written notice of the Placement Agent’s election to do so.

(c)    In order to provide for just and equitable contribution under the
Securities Act in any case in which (i) any person entitled to indemnification
under this Section 6 makes claim for indemnification pursuant hereto but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of

 

7



--------------------------------------------------------------------------------

the last right of appeal) that such indemnification may not be enforced
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any such person in circumstances for which indemnification is provided
under this Section 6, then, and in each such case, the Company and the Placement
Agent shall contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after any contribution from others) in such
proportion so that the Placement Agent is responsible for the proportion that
the amount of commissions appearing in the Registration Statement bears to the
price appearing therein, and the Company is responsible for the remaining
portion; provided, that, in any such case, no person guilty of a fraudulent
misrepresentation or omission (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(d)    The respective indemnity agreements between the Placement Agent and the
Company contained in Sections 6(a) and (b) of this Agreement, and the
representations and warranties of the parties set forth in Section 5 or
elsewhere in this Agreement, shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of the Company or
Placement Agent, as the case may be, or by or on behalf of any controlling
person of the Placement Agent or the Company or any such manager, partner,
officer or director or any controlling person of the Company or the Placement
Agent, as the case may be, and shall survive the delivery of the Securities, and
any successor of the Company and of the Placement Agent, or of any controlling
person of the Company or the Placement Agent, as the case may be, shall be
entitled to the benefit of the respective indemnity agreements. The
representations and warranties in Section 5 of this Agreement (but not the
indemnities contained in Section 6 hereof) shall terminate six (6) months after
the final Closing under this Agreement.

7.    Covenants

(a)    The Company covenants with the Placement Agent as follows:

(i)    The Company will notify the Placement Agent promptly, and confirm the
notice in writing, of the initiation by the Commission or any state securities
commission of any proceeding against the Company.

(ii)    The Company will give the Placement Agent notice of its intention to
amend or supplement the Registration Statement.

(iii)    If any event shall occur as a result of which it is necessary, in the
reasonable opinion of either or both of the Placement Agent and the Company, to
amend or supplement the Registration Statement in order to make the Registration
Statement not misleading in the light of the circumstances existing at the time
it is delivered to a purchaser, the Company will forthwith amend or supplement
the Registration Statement by preparing and furnishing to the Placement Agent a
reasonable number of copies of an amendment or amendments of, or a supplement or
supplements to, the Registration Statement (in form and substance satisfactory
to the Placement Agent), so that, as so amended or supplemented, the
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing at the time it is delivered
to a purchaser, not misleading.

(iv)    The Company will endeavor, in cooperation with the Placement Agent, to
qualify or perfect an exemption for the Securities for offering and sale under
the applicable securities laws of such states and other jurisdictions of the
United States as the Placement

 

8



--------------------------------------------------------------------------------

Agent and the Company agree to offer and sell the Securities, and will maintain
such qualifications in effect for so long as may be required for the
distribution of the Securities. This will include, but not be limited to
preparing and filing Forms D, and and notice filings with each State, as, if,
and when appropriate.

(v)    The Company will apply the net proceeds from the sale of the Securities
sold by it hereunder substantially as contemplated by the Registration
Statement.

(vi)    All communications by the Company with the Placement Agent shall be with
the Placement Agent’s President, legal counsel and/or designated investment
banker(s) with respect to the Offering. The Company shall not initiate
communication directly with any of the Placement Agent’s brokers or the
Qualified Investors (until such time as such Qualified Investors are
stockholders of the Company) without the prior consent of the Placement Agent.

(b)    The Placement Agent covenants and agrees that:

(i)    It will not give any information or make any representation in connection
with the offering of Securities which is not contained in the Registration
Statement.

(ii)    In making any offer of Securities, the Placement Agent agrees that it
will comply with the provisions of the Securities Act and the Exchange Act and
the securities laws of each state, and that it and its authorized agents will
offer to sell, or solicit offers to subscribe for or buy, the Securities only in
those states and other jurisdictions in the United States in which such
solicitations can be made in accordance with an applicable exemption from
registration or qualification and in which the Placement Agent is qualified to
so act. Nothing contained herein shall limit the Placement Agent from offering
to sell the Securities outside the United States in compliance with applicable
laws.

8.    Confidentiality. Except in keeping with its obligations under this
Agreement, the Placement Agent will maintain in confidence and will use only for
the purpose of fulfilling its obligations hereunder and will not use for its own
benefit any inventions, confidential know-how, trade secrets, financial
information and other non-public information and data disclosed to it by the
Company, and it will not divulge the same to any other persons until such time
as the information becomes a matter of public knowledge. The Placement Agent
will use its best efforts to prevent any unauthorized disclosure described above
by others. This Section 8 will survive expiration or termination of this
Agreement indefinitely.

9.    Expenses.

(a)    The Placement Agent shall receive an expense fee equal to $35,000 payable
upon the first closing pursuant to this Agreement, which will offset by future
expenses incurred by the Placement Agent during the Offering.

(b)    The Company shall pay all of its expenses and costs incident to the
performance of its obligations under this Agreement, including but not limited
to its legal and accounting fees, and shall be responsible for payment of all
federal, state “blue sky” and other filings pertaining to the Offering.

 

9



--------------------------------------------------------------------------------

10.    Independent Contractor; Duty Owed.

(a)    The Placement Agent will perform its services hereunder as an independent
contractor, and nothing in this Agreement will in any way be construed to
constitute the Placement Agent the agent, employee or representative of the
Company. Neither the Placement Agent nor any agent acting on behalf of the
Placement Agent will enter into any agreement or incur any obligations on the
Company’s behalf or commit the Company in any manner or make any
representations, warranties or promises on the Company’s behalf or hold itself
(or allow itself to be held) as having any authority whatsoever to bind the
Company without the Company’s prior written consent, or attempt to do any of the
foregoing.

(b)    The Company acknowledges that the Placement Agent is being engaged
hereunder solely to provide the services described above to the Company, and
that it is not acting as a fiduciary of, and shall have no duties or liabilities
to, the equity holders of the Company or any other third party in connection
with its engagement hereunder, all of which are hereby expressly waived.

11.    General.

(a)    Arbitration. The parties hereto agree that any dispute or controversy
arising out of, relating to or concerning any interpretation, construction,
performance or breach of this Agreement, shall be subject to the laws of the
State of Oregon without giving effect to its conflicts of laws provisions. Any
disputes will be settled in binding arbitration in Portland, Oregon under the
auspices of FINRA dispute resolution. The decision of the arbitrator will be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
Company and the Placement Agent shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses.

(b)    Covenant against Assignment. This Agreement is personal to the parties
hereto, and accordingly, except for the right to enforce the obligations under
Sections 6 and 7 hereunder (which right shall inure to the benefit of the
successors and assigns of the aggrieved party), neither this Agreement nor any
right hereunder or interest herein may be assigned or transferred or charged by
either party without the express written consent of the other.

(c)    Entire Agreement; Amendment. This Agreement and the attached exhibits
constitute the entire contract between the parties with respect to the subject
matter hereof and supersede any prior agreements between the parties. This
Agreement may not be amended, nor may any obligation hereunder be waived, except
by an agreement in writing executed by, in the case of an amendment, each of the
parties hereto, and, in the case of a waiver, by the party waiving performance.

(d)    No Waiver. The failure or delay by a party to enforce any provision of
this Agreement will not in any way be construed as a waiver of any such
provision or prevent that party from thereafter enforcing any other provision of
this Agreement. The rights granted the parties hereunder are cumulative and will
not constitute a waiver of either party’s right to assert any other legal remedy
available to it.

(e)    Severability. Should any provision of this Agreement be found to be
illegal or unenforceable, the other provisions will nevertheless remain
effective and will remain enforceable to the greatest extent permitted by law.

 

10



--------------------------------------------------------------------------------

(f)    Notices. Any notice, demand, offer, request or other communication
required or permitted to be given by either the Company or the Placement Agent
pursuant to the terms of this Agreement must be in writing and will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation) to the number provided to the other party
or such other number as a party may request by notifying the other in writing,
(iv) one business day after being deposited with an overnight courier service or
(v) four days after being deposited in the U.S. mail, First Class with postage
prepaid, and addressed to the party at the address previously provided to the
other party or such other address as a party may request by notifying the other
in writing.

(g)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

11



--------------------------------------------------------------------------------

The parties have executed this Placement Agent Agreement as of the date first
written above.

 

CYTODYN INC.         /s/ Michael D. Mulholland By:   Michael D. Mulholland Its:
  CFO PAULSON INVESTMENT COMPANY, LLC By:   /s/ Mark Finckle  

 

Mark Finckle

Its:   Managing Director

SIGNATURE PAGE TO PLACEMENT AGENT AGREEMENT